DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/847,456 filed on March 19, 2013. 
Claim Rejections - 35 USC § 112
Claims 1, 8, 15, 18 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 8, 15 (and their respective dependent claims), the claimed “the optical imaging lens as a whole has only the five lens elements” renders the claims vague and indefinite. It is not clear if applicant is claiming that the total number of lens elements within the system is five (i.e. only five lens elements but the system can further have other non-lens elements such as filters etc) or if applicant means that the optical lens system consists of the five lens elements (i.e. only the five lenses and also no additional non-optical elements). The lack of clarity renders the claim vague and indefinite. For purposes of examination, the assumed meaning is “the optical imaging lens as a whole having a total of five lens elements” (i.e. can also have additional non-lens elements such as filters). 
	With respect to claim 18, the use of the parentheses within the claim renders the claim vague and indefinite. It is not clear if what is set forth in the parentheses is intended as a limitation or not. Presumably, what is set forth in the parentheses is assumed to be a limitation and therefore it is suggested that applicant amend “(mm)” to “mm” (i.e. deleting the parentheses). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


 (e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
Claim(s) 1-6, 15-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fujioka patent number 4,488,788. 
With respect to claim 1, Fujioka reads on this claim by disclosing the following: an optical imaging lens system (abstract, column 1, lines 10-12, column 1, line 63 to column 2, line 6); comprising sequentially, from an object side to an image side, a first lens (column 1, line 63 to column 2, line 6, figure 1, embodiments 1 and 2, the lens of surfaces “r1-r2”); a second lens (column 1, line 63 to column 2, line 6, figure 1, embodiments 1 and 2, the lens of surfaces “r3-r4”); a third lens (column 1, line 63 to column 2, line 6, figure 1, embodiments 1 and 2, the lens of surfaces “r5-r6”); a fourth lens (column 1, line 63 to column 2, line 6, figure 1, embodiments 1 and 2, the lens of surfaces “r7-r8”); a fifth lens (column 1, line 63 to column 2, line 6, figure 1, embodiments 1 and 2, the lens of surfaces “r9-r10”); the image side surface of the first lens comprising a concave portion in a vicinity of a periphery (fig 1, the entire image side surface of the first lens including the periphery disclosed as concave toward the image side and see figure 1 below labeled as “1”); the image side surface of the second lens comprising a concave portion in the vicinity of the optical axis (fig 1, the central portion of the image side surface of the second lens by the optical axis disclosed as concave toward the image side as per figure 1 labeled as “2” below and the radius of curvature “r4” having a positive value in both embodiments 1 and 2 i.e. “concave to the image side near the optical axis”); the optical imaging lens system as a whole having a total of five lens elements ( the assumed meaning see figure 1); the satisfaction of the EFL/ALT mathematical condition (embodiment 1 = 3.4, embodiment 2 = 3.4); the satisfaction of the CT4/BFL mathematical condition (embodiment 1 = 0.09, embodiment 2 = 0.10). 

    PNG
    media_image1.png
    306
    369
    media_image1.png
    Greyscale

With respect to claim 2, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.09). 
  With respect to claim 3, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.7). 
With respect to claim 4, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 9.0).
With respect to claim 5, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.7).
With respect to claim 6, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 2). Specifically, embodiment 2 discloses the sum of the central thickness of the second lens element and fifth lens element along the optical axis = 5.7 and discloses the air gap between the fourth lens element and the fifth lens element = 5.6). 
With respect to claim 15, Fujioka discloses the limitations therein (see rejection of claim 1 above) and further discloses the image side surface of the third lens having a convex portion in a vicinity of the optical axis (fig 1, the central portion of the image side surface of the third lens by the optical axis disclosed as convex toward the image side as per figure 1 labeled as “3” above and the radius of curvature “r6” having a negative value in both embodiments 1 and 2 i.e. “convex to the image side near the optical axis”). 
With respect to claim 16, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.09, embodiment 2 = 0.10).
With respect to claim 17, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.7). 
With respect to claim 18, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1 = 0.15).
 With respect to claim 19, Fujioka discloses the satisfaction of the claimed mathematical condition (embodiment 1). Specifically, embodiment 1 discloses the sum of the central thickness of the first lens element and second lens element along the optical axis = 12.4 and discloses the air gap between the fourth lens element and the fifth lens element = 5.9). 
Claim(s) 1-6, 8-13 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Cook patent number 2013/0187047. 
With respect to claim 1, Cook reads on this claim by disclosing the following: an optical imaging lens system (abstract, fig 2, embodiment of Table 1); comprising sequentially, from an object side to an image side, a first lens (fig 2, embodiment of Table 1, lens “215”); a second lens (fig 2, embodiment of Table 1, lens “220”); a third lens (fig 2, embodiment of Table 1, lens “225”); a fourth lens (fig 2, embodiment of Table 1, lens “230”); a fifth lens (fig 2, embodiment of Table 1, lens “235”); the image side surface of the first lens comprising a concave portion in a vicinity of a periphery (fig 2, the entire image side surface of the first lens “215” including the periphery disclosed as concave toward the image side and see figure 1 below labeled as “1”); the image side surface of the second lens comprising a concave portion in the vicinity of the optical axis (fig 2, the central portion of the image side surface of the second lens “220” by the optical axis disclosed as concave toward the image side as per figure 2 labeled as “2” below and the radius of curvature of surface “4” having a positive value in Table 1 i.e. “concave to the image side near the optical axis”); the optical imaging lens system as a whole having a total of five lens elements ( the assumed meaning see figure 2); the satisfaction of the EFL/ALT mathematical condition (Table 1 = 3.7); the satisfaction of the CT4/BFL mathematical condition (Table 1 = 0.03). 

    PNG
    media_image2.png
    442
    820
    media_image2.png
    Greyscale

With respect to claim 2, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 0.03). 
  With respect to claim 3, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 0.34). 
With respect to claim 4, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 3.2).
With respect to claim 5, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 0.3).
With respect to claim 6, Cook discloses the satisfaction of the claimed mathematical condition (Table 1). Specifically, Table 1 discloses the sum of the central thickness of the second lens element and fifth lens element along the optical axis = 2.8 and discloses the air gap between the fourth lens element and the fifth lens element = 0.7. 
With respect to claim 8, Cook discloses the limitations therein (see rejection of claim 1 above) and further discloses the object side surface of the second lens having a convex portion in a vicinity of the periphery (fig 2, labeled as “3” above and the radius of curvature of surface “3” having a positive value in Table 1 i.e. “convex to the image side near the optical axis”. 
With respect to claim 9, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 0.03).
With respect to claim 10, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 0.34).
With respect to claim 11, Cook discloses the satisfaction of the claimed mathematical condition (Table 1 = 3.2).
With respect to claim 12, Cook discloses the satisfaction of the claimed mathematical condition (Table 1). Specifically, Table 1 discloses the sum of the central thickness of the first lens element and fifth lens element along the optical axis = 3.4 and discloses the air gap between the fourth lens element and the fifth lens element = 0.7). 
With respect to claim 13, Cook discloses the satisfaction of the claimed mathematical condition (Table 1). Specifically, Table 1 discloses the sum of the central thickness of the first lens element = 2.7 and discloses the air gap between the fourth lens element and the fifth lens element = 0.7). 
Claim(s) 1, 3-5, 8, 11, 14-17, 19-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Chen publication number 2014/0092487. 
With respect to claim 1, Chen reads on this claim by disclosing the following: an optical imaging lens system (abstract, fig 5, embodiment 3); comprising sequentially, from an object side to an image side, a first lens (fig 5, embodiment 3, lens “110”); a second lens (fig 5, embodiment 3, lens “120”); a third lens (fig 5, embodiment 3, lens “130”); a fourth lens (fig 5, embodiment 3, lens “140”); a fifth lens (fig 5, embodiment 3, lens “150”); the image side surface of the first lens comprising a concave portion in a vicinity of a periphery (fig 5, since applicant is broadly claiming “in the vicinity of the periphery” this is disclosed as per fig 5 labeled as “1” below); the image side surface of the second lens comprising a concave portion in the vicinity of the optical axis (fig 5, the central portion of the image side surface of the second lens “120” by the optical axis disclosed as concave toward the image side as per figure 5 labeled as “2” below and the radius of curvature of surface “5” having a positive value in embodiment 3 i.e. “concave to the image side near the optical axis”); the optical imaging lens system as a whole having a total of five lens elements (fig 5, embodiment 3); the satisfaction of the EFL/ALT mathematical condition (embodiment 3 = 1.99); the satisfaction of the CT4/BFL mathematical condition (embodiment 3 = 0.6). 

    PNG
    media_image3.png
    545
    449
    media_image3.png
    Greyscale

  With respect to claim 3, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 1.86). 
With respect to claim 4, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 4.8).
With respect to claim 5, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 1.84).
With respect to claim 8, Chen reads on this claim by disclosing the following: an optical imaging lens system (abstract, fig 13, embodiment 7); comprising sequentially, from an object side to an image side, a first lens (fig 13, embodiment 7, lens “710”); a second lens (fig 13, embodiment 7, lens “720”); a third lens (fig 13, embodiment 7, lens “730”); a fourth lens (fig 13, embodiment 7, lens “740”); a fifth lens (fig 13, embodiment 7, lens “750”); the image side surface of the first lens comprising a concave portion in a vicinity of a periphery (fig 13, since applicant is broadly claiming “in the vicinity of the periphery” this is disclosed as per fig 13); the image side surface of the second lens comprising a concave portion in the vicinity of the optical axis (embodiment 7 in which the radius of curvature of surface “5” has a positive value i.e. “concave to the image side near the optical axis”); the optical imaging lens system as a whole having a total of five lens elements (fig 13, embodiment 7); the satisfaction of the EFL/ALT mathematical condition (embodiment 7 = 1.95). 
With respect to claim 11, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 7 = 6.2).
With respect to claim 14, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 7). Specifically, Chen discloses the Abbe number of the fourth lens element = 55.9 and the sum of the Abbe numbers of the second and third lens elements = 47.6. 
With respect to claim 15, Chen discloses the limitations therein (see rejection of claim 1 above) and further discloses the image side surface of the third lens having a convex portion in a vicinity of the optical axis (embodiment 3 disclosing the radius of curvature of surface “7” having a negative value i.e. “convex to the image side near the optical axis”). 
With respect to claim 16, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 0.6).
With respect to claim 17, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3 = 1.86).
With respect to claim 19, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3). Specifically, embodiment 3 discloses the sum of the central thickness of the first and second lens elements = 55.9 and the air gap between the fourth and fifth lenses = 47.6. 
With respect to claim 20, Chen discloses the satisfaction of the claimed mathematical condition (embodiment 3). Specifically, embodiment 3 discloses the Abbe number of the fifth lens element = 55.9 and the sum of the Abbe numbers of the second and third lenses = 47.6. 
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to claim 7, none of the prior art either alone or in combination disclose or teach of the claimed optical imaging lens system comprising the first, second, third, fourth and fifth lenses in order as claimed from the object side to the image side with the first and second lens elements having the specific structure as claimed, the optical imaging lens system having a total of five lens elements (the assumed meaning), the system satisfying the two mathematical conditions of claim 1, a sum of the central thicknesses of the second and 
fifth lens elements along the optical axis greater than an air gap between the fourth and fifth lens elements along the optical axis, and further wherein the Abbe number of the first lens element is greater than the sum of the Abbe numbers of the second and third lens elements. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022